           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION

UNITED STATES OF AMERICA                                    PLAINTIFF

v.                       No. 4:18-cv-788-DPM

BRITTANY ROSE                                            DEFENDANT

                       DEFAULT JUDGMENT

     The United States of America shall have judgment against
Brittany Rose for $30,704.99. This total includes the underlying debt of
$27,636.53, $1,946.84 interest as of 17 March 2018, $851.62 for pre-
judgment interest at 2.75% from 17 March 2018 to today, and $350.00
filing fees. This Judgment shall bear post-judgment interest at 2.43 %
interest per annum until paid in full.




                                  D.P. Marshall Jr.
                                  United States District Judge

                                     3o   i+p'vJ .lo19
